MEMORANDUM **
California state prisoner Donald Gene Phillips appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that defendants violated his First Amendment rights by forcing him to participate in a residential Christian Ministry Program. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s dismissal pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A, Res-nick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and affirm.
The district court properly dismissed Phillips’ action as time-barred because he *546filed Ms complaint more than one year after his cause of action had accrued. See Torres v. City of Santa Ana, 108 F.3d 224, 226 (9th Cir.1997) (applying Califorma’s personal injury one-year statute of limitation and tolling provisions to section 1983 claim). The district court properly determined that Phillips was not entitled to tolling pursuant to Califorma Code of Civil Procedure § 352.1 because he was not incarcerated at the time his cause of action accrued. See Cal. Civ. P.Code § 352.1(a) (2001); Boag v. Chief of Police, 669 F.2d 587, 589 (9th Cir.1982) (per curiam) (explaining that disability of imprisonment includes only actual incarceration or physical custody).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.